Citation Nr: 1140413	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-39 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic subluxation of the right (minor) shoulder.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to August 1997 and from December 2003 to January 2009.  He also served in the Army Reserves and the Michigan Army National Guard which included a period of active duty for training (ACDUTRA) from March 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied the Veteran's claims of entitlement to service connection for a neck condition and a left knee condition and granted the Veteran's claims of entitlement to service connection for chronic subluxation of the right (minor) shoulder and a chronic low back disability; evaluations of 20 percent and 10 percent were assigned, respectively, and both awards were effective from January 30, 2005.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

In a November 2008 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a chronic left knee disability; a 10 percent evaluation was assigned, effective January 30, 2005.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

In a March 2009 rating decision, the RO also denied the Veteran's claim of entitlement a temporary total evaluation for convalescence due to left knee surgery.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The issues of (1) entitlement to an initial evaluation in excess of 20 percent for service-connected chronic subluxation of the right (minor) shoulder and (2) entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a current cervical spine disorder, to include evidence of arthritis in the initial post-service year.


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not warranted.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service connection decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the adjudication of the Veteran's claim, a letter dated in June 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The June 2005 VCAA letter notified the Veteran of the elements of a service connection claim.  A subsequent VCAA letter dated in March 2006 notified the Veteran how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including VA treatment records, private treatment records, and partial copies service treatment records.  Additionally, the Board notes that the RO obtained a police report in connection with an in-service motor vehicle accident suffered by the Veteran in September 2004.  

The Board observes that the Veteran's complete service treatment records are not associated with the VA claims file.  In June 2005 and August 2005, the RO contacted the Records Management Center (RMC) in St. Louis, Missouri as well as the Veteran's National Guard Unit, respectively, in an attempt to obtain these outstanding records.  The Veteran submitted copies of his service treatment records in August 2006.  After negative responses were received from the RMC and the Veteran's National Guard Unit, the RO notified the Veteran that his complete service treatment records were unavailable for review and requested that he submit any additional records which may be in his possession.  The RO prepared a formal finding of unavailability concerning the Veteran's complete service treatment records in March 2007.  As such, the Board finds that the RO has made reasonable efforts to obtain the records and, therefore, any further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  Moreover, as will be discussed below, since the evidence of record fails to reflect that the Veteran has a current cervical spine disorder, service connection may not be granted, and thus, an additional remand to locate and obtain these records cannot avail the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010). 

The RO provided the Veteran appropriate VA examinations in connection with his cervical spine claims in October 2005, January 2006 and June 2007.  The Veteran failed to report for the October 2005 VA examination.  In November 2005, the Veteran requested that the VA examination be rescheduled.  The January 2006 and June 2007 VA examination reports are thorough and supported by the Veteran's VA and private treatment records.  The VA examiner, who performed both VA examinations, reviewed the Veteran's VA claims file and recorded objective findings as well as the Veteran's subjective complaints.  Accordingly, the Board concludes that the January 2006 and June 2007 VA examinations are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection - in general

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

Discussion

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder because there is no medical evidence which reflects a diagnosis of a current disability.  

Here, the Veteran contends that he sustained a cervical spine disorder as a result of a motor vehicle accident which occurred during his service in September 2004.  See the Veteran's statements dated in July 2007 and July 2007.  Indeed, the September 2004 police report reflects that he was involved in such a motor vehicle accident in September 2004, and the Veteran's available service treatment records reflect that he was treated and put on a temporary profile for resulting neck pain.  See a September 2004 police report and temporary profiles dated in January 2005.  

Concerning existence of a current disability, the medical evidence of record does not show that the Veteran has been diagnosed with a current cervical spine disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In the present case, there is no medical evidence of record which reflects that the Veteran has a currently diagnosed cervical spine disorder.  X-ray studies performed in connection with the January 2006 VA examination reflect straightening of the Veteran's cervical spine with well-maintained disc space and no evidence of soft tissue swelling, dislocation, fractures or other acute bony abnormality.  The January 2006 and June 2007 VA examiner noted the Veteran's complaints of pain in his cervical spine, and while she attributed such to the Veteran's in-service motor vehicle accident, the Court has firmly held that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The January 2006 and June 2007 VA examination reports reflect that the VA examiner stated that there was no orthopedic disability of the cervical spine.  

The Board acknowledges the Veteran's assertions that he has a current cervical spine disorder.  Indeed, the June 2007 VA examination report reflects that the Veteran reported that he was "told" that he had degenerative changes of the cervical spine shortly after service.  See the June 2007 VA examination report.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, however, although the Veteran is competent to describe symptoms of a cervical spine disorder, he is not competent to comment on the etiology of these symptoms or state that the symptoms are indicate of a diagnosis such as arthritis.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of whether the Veteran's objective complaints of neck pain are indicative of arthritis of the cervical spine is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

To the extent that the June 2007 VA examination report reflects the Veteran's report that he was "told" that he has degenerative changes of the cervical spine, the Board observes that a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, the Board notes that service connection can be granted on the basis of continuity of symptomatology.  However, as noted above, there is no post-service evidence of a cervical spine disorder.  Therefore, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  

Likewise, since there is no evidence of arthritis during the initial post-service year, the provisions of 38 C.F.R. § 3.307 and 3.309 are not for application.  

Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for a cervical spine disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.  



REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain outstanding VA treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was last afforded a VA examination in October 2008; however, that VA examination focused on symptomatology associated with the Veteran's service-connected chronic left knee disability; his thoracolumbar spine and right shoulder were not addressed.  The most recent VA examination which address the Veteran's right shoulder and low back are dated in January 2006 and June 2007, respectively.  Evidence submitted subsequent to the January 2006 and June 2007 VA examinations reflects that these disorders may have increased in severity.  See a May 2008 private orthopedic consultation from B.B., M.D.  

VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.

The most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in May 2007.  As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the Boise, Idaho VA Medical Center (VAMC).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records associated with the Veteran's VA claims file are dated in March 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated VA treatment records from the VA facility in Saginaw, Michigan dated from May 2007 through the present.  

2.  The RO/AMC must schedule the Veteran for VA examinations to ascertain the current severity and manifestations of his service-connected chronic low back and right shoulder disabilities.  Any and all studies, tests, and evaluations (to include X- rays) deemed necessary by the examiner should be performed.  The Veteran's VA claims claim file must be made available to the VA examiner(s), and the examiner(s) should review the file prior to the examination.  The examiner should also elicit a complete history from the Veteran. 

Specifically, the Veteran must be afforded VA orthopedic to determine the current severity of his service-connected low back and right shoulder disabilities.  Also, the Veteran must be afforded a neurological examination to determine the existence and severity of any identified neurological manifestations of his service-connected low back disability.  The examiner(s) is/are to undertake a review of the Veteran's medical history, and current complaints in order fully assess the current extent of the service-connected disability.  All appropriate tests and studies, including range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physicians prior to the completion of their reports, and all clinical findings should be reported in detail. 

The orthopedic examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back and right shoulder disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, after considering the Veteran's documented medical history and assertions, each examining physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Concerning the Veteran's low back disability, the examining orthopedist must answer the following questions: 

a) Is there unfavorable ankylosis of the entire thoracolumbar spine? 

b) Does the Veteran's thoracolumbar spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, the examiner should explain in detail why such determination was not possible. 

c) During any prior twelve month period has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his back disorder having a total duration of at least two weeks?  If so, please express the total duration of such episodes in terms of weeks per twelve-month period.  

d) Does the Veteran exhibit bowel impairment, bladder impairment and/or erectile dysfunction which are associated with his service-connected low back disability? Please describe all manifestations. 

Concerning the Veteran's right shoulder disability, the examining orthopedist must answer the following questions: 

a) Is motion of the Veteran's right (minor) shoulder limited to 25 degrees from the side? 

b) Does the Veteran's right shoulder exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, the examiner should explain in detail why such determination was not possible. 

c) Does the Veteran demonstrate ankylosis of the right scapulohumeral joint?  If so, is the ankylosis best described as unfavorable (i.e., abduction limited to 25 degrees from the side) or intermediate (i.e., between favorable and unfavorable)?

Concerning the Veteran's low back disability, the examining neurologist must answer the following questions: 

a) If a nerve of either lower extremity is determined to be affected, the examiner must indicate, whether the impairment is in the nature of a neuritis, a neuralgia, and/or incomplete paralysis or paralysis. 

b) For any neurological impairment currently manifested, is the impairment best characterized as mild, moderate, moderately severe, or severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


